Citation Nr: 1817639	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky (CLCW)


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.

2. Entitlement to service connection for an acquired psychiatric disability (claimed as PTSD and major depressive disorder), to include as secondary to service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy, and as due to Camp Lejeune water contamination.

3. Entitlement to service connection for prostate cancer, to include as secondary to service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy, and as due to Camp Lejeune water contamination.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.

REPRESENTATION

Veteran represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2011 and February 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has filed other claims, and, as a result, the RO has obtained additional medical evidence, some of which is pertinent to the pending appeals for service connection for an acquired psychiatric disability, prostate cancer, and erectile dysfunction.  Since this evidence was received after the January 2014 SOC, in a January 2018 letter, the Board requested a waiver of agency of original jurisdiction (AOJ) review of such evidence.  However, in February 2018 correspondence, the Veteran's attorney expressly requested a remand for AOJ review of this evidence.  Therefore, a remand of those issues is required.  (In contrast, as the decision below is a full grant of the benefit sought for the GERD claim, a remand of that claim is not required.)

The Board recognizes there is a notice of disagreement pending on other claims.  However, a hearing was held before a Decision Review Officer in December 2017, resulting in additional development being ordered.  Since it is clear the RO is actively working these claims, the Board will not order it to provide a Statement of the Case, as this will be done in the ordinary course of business, if warranted.

The following service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): acquired psychiatric disability (claimed as PTSD and major depressive disorder); prostate cancer; and erectile dysfunction.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current GERD was caused or aggravated by his service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.


CONCLUSION OF LAW

The criteria for service connection for GERD as secondary to service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy have been met.  38 U.S.C. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for GERD, to include as secondary to his service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.

Pertinent regulations for consideration were provided to the Veteran in the January 2014 Statement of the Case (SOC) and will not be repeated here.  

After a full review of the record, the Board finds the evidence is at least in equipoise as to whether the Veteran's current GERD was caused or aggravated by his service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.  See January 2018 esophageal conditions VA examination and favorable opinion; see also March 2017 VA primary care note (finding GERD likely chronic due to post-vagotomy gastritis); but see July 2011 GERD VA examination report and negative opinion.  The Board affords more probative value to the 2018 favorable VA opinion and the March 2017 VA outpatient note than to the 2011 negative VA opinion.  The 2018 VA opinion was based upon a detailed discussion of the Veteran's pertinent medical history, relevant medical literature, and examination findings.  Also, both of the favorable findings referenced above were by medical doctors, whereas the negative opinion was by a physician's assistant.  Medical opinions by physicians' assistants' are not inadequate or less probative than opinions by physicians per se; however, given the complexity of the Veteran's various gastrointestinal issues here, the Board affords more probative value to the doctors' favorable findings (considering their additional medical training and expertise) than to the physician's assistant's unfavorable findings.

In summary, the evidence is at least in equipoise as to whether the Veteran's service-connected GERD was caused or aggravated by his service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.  Therefore, affording the Veteran the benefit of the doubt, service connection for GERD is granted on a secondary basis only.  


ORDER

Entitlement to service connection for GERD is granted as secondary to his service-connected duodenal ulcer with vagotomy, pylorplasty, appendectomy, and subtotal gastrectomy.


REMAND

A remand of the following service connection claims on appeal is necessary to afford the Veteran procedural due process as discussed in the Introduction above: acquired psychiatric disability (claimed as PTSD and major depressive disorder); prostate cancer; and erectile dysfunction.  Moreover, VA's duty to assist in the development of those claims has not been satisfied.  Therefore, a remand is also necessary for further development.

Accordingly, the case is REMANDED for the following action:

1. Make another attempt to obtain and associate with the claims file all outstanding VA treatment records from 1970 to 2006 from the Philadelphia VA Medical Center and all associated outpatient clinics, including the Gloucester, New Jersey CBOC.  This must include a search of archived or retired paper records.  [It is not clear from the VAMC's prior response to records request that this was done.]  All efforts to obtain these records, including any searches of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.  

2. Make another attempt to obtain outstanding private psychology treatment records from Dr. R.B.H. since 2011 and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal. {While Dr. H. submitted a letter in support of the Veteran's claims, he has not responded to requests for his actual treatment records.}  

3. Then, only after obtaining the VA and private treatment records requested above to the extent possible, proceed with the following instructions.


4. Return the Veteran's claims file to the August 2012 VA male reproductive organ (or to another VA examiner if that person is no longer available) for an addendum medical opinion.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was aggravated (i.e., worsened) by his service-connected ulcer condition and associated surgical procedures?

If the examiner finds that the requested opinions cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinions are not possible without resort to mere speculation, then the examiner must explain why.

5. Afford the Veteran a VA medical opinion with a qualified VA examiner regarding his acquired psychiatric disorder.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric diagnoses, including major depressive disorder and adjustment disorder with depressed mood, is related to his conceded exposure to contaminated water during his active duty service at Camp Lejeune?  

The examiner specifically must address whether any of his current psychiatric diagnoses constitute "neurobehavioral effects" as that term was used in the National Academy of Sciences' National Research Council (NRC) June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (finding limited/suggestive evidence of an association between Camp Lejeune water contaminant exposure and various conditions, including "neurobehavioral effects"). 

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

6. After completing the above development and any other development deemed necessary, if the remanded issues remain denied, then issue an SSOC.  The SSOC must include consideration of all evidence received since the January 2014 SOC.  Provide the Veteran and his representative an appropriate time to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


